       Case: 4:20-cv-00174-DMB-JMV Doc #: 7 Filed: 10/29/20 1 of 1 PageID #: 326




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


FABION ROBERSON
Individually, and on behalf of all Wrongful Death
Beneficiaries of MELLA R. LARTHERIDGE                                                  PLAINTIFF

v.                                             CIVIL ACTION NO. 4:20CV00174-DMB-JMV

RESPIRONICS, INC.
doing business as PHILIPS RESPIRONICS                                              DEFENDANT



                      ORDER STAYING CERTAIN PROCEEDINGS

        This case comes before the Court pursuant to L.U.CIV.R. 16(b)(1)(B). The rule provides

that

               [a] motion to remand . . . will stay the attorney conference and
               disclosure requirements and all discovery not relevant to the remand
               . . . issue and will stay the parties’ obligation to make disclosures
               pending the court’s ruling on the [remand] motion[]. . . .

        Plaintiff filed a motion to remand [5] on October 27, 2020. Accordingly, the proceedings

enumerated in Local Rule 16(b)(1)(B) along with the case management conference are, hereby,

STAYED pending a decision on the motion to remand.

        THIS, the 29th day of October, 2020.



                                               /s/ Jane M. Virden
                                               U.S. Magistrate Judge
